e: 1:21-cv-00016-MWM Doc #: 10 Filed:COMPLETE
                                       01/21/21   Page: 1 of 5 PAGEID #:
                                              THIS SECT/ON ON DEUVEPY
 SENDER: COMPLETE THIS SECTION

 • Complete items 1,2, and 3.                                 A Signature
 • Print your name and address on the reverse
   so that we can return the card to you.                     ^                                                  OAddressee
 • Attach this card to the back of the mallpleoe. .           B, Received ^^ntedNameJ                   C. Date of Delivery
    or onthe front ifspace permits.                CV ll*
 1. Article Addressed to:                              '      0. Isdeliveryaddressdifferentftom Item 1? O Yes
                                                                  If YES, enter delivery address below:          •   No
 GRACEWORKS LUTHERAN SERVICES
SERVE; JUDY A. BUDl
6430 INNER MISSION WAY
                                                                        <—
CENTERVILLE, OH 45459

                                                            3. Service Type                         oPrtorttyMaJExpress®
     llllllllllllilllllillllllllllll                        • AdultSignature
                                                            OAduKSignatureRestricted DeBvety
                                                            .BhOedHiedM^
                                                                                                   • Reglstefcd liiUII"'
                                                                                                   • Registered Mall Restricted
                                                                                                      Delivery
       9590 9402 4898 9032 8858 17                          • Cenitled Malt Restricted Delivery   ,0RetumRece(otfor
                                                            Q Collecton Dellvety                     Merchandise
 2. Article Numtjer fTransfer from service labed            • CoUect on Dellveiy Restricted Deriveiy D Signature Conflnhation™
                                                            • InsuredMail                          • SignatureConnimatlon
  7D14 0150 •DDI                     bt45 13^7              • Insured Ivtall Restricted OeUveiy
                                                              lover $5001
                                                                                                      Restricted Delivery

 PS Fotm 3811. July 2015 PSN 7530-02-000-90S3                                                     Domestic Return Rec^pl
e: 1:21-cv-00016-MWM   Doc #: 10 Filed: 01/21/21 Page: 2 of 5 PAGEID #:
              USPSTRACKMG#
                                                                             First-Class Mail
                                                                             Postage & Fees Paid
                                                                             USPS
                                                                             Permit No. 6-10


           14Q2         ^Q3E flflSS 17
           W      "
                       Sender: Please print your name, address, and ZIP+4* in this box*
        Senuce        5 Office of the Clerk
                        United Slates District Court
                      p Potter Stewart U.S. Courthouse
                      ^ 100 East Fifth Street, Room 103
                        Cincinnati, Ohio 45202

                                                                           A?>>c

                       lliflihlidi,ti,iifi,iiii,il|,ip,li,|nj|lii.|ji!lii,,ii,iij|^^
USPS.com® - USPS Tracking®
             Case:         Results
                     1:21-cv-00016-MWM                   https://tools.usps.com/go/TrackConfirmAcUon7qtc_tLabels1=701.
                                       Doc #: 10 Filed: 01/21/21     Page: 3 of 5 PAGEID #: 307


             ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND UMITE...


                                                                                                                            FAQs >
         USPS Tracking'

                                                 Track Another Package +

                                                                                                Track Packages
                                                                                                Anyfime, Anywhere

                        Get the fiee lit OfmedDelivefy* feature to receive                LeamMoie
                        automated nr tifications on your packages                                               (htip3;//ie(MisiMximi
            /xse{]7app=UspsToots&reMto fiep3gefiaimer&appURL=tittps%3A%2F%2Finformed<leUv8iyaispsxoin/box/pages/intro/start.ai:tion)




                  Tracking Number: 70140150000166459588                                                                                 1
                                                                                                                                        cr
                                                                                                                                        m
                                                                                                                                        o
                                                                                                                                        TT

                  Your item was delivered to an individual at the address at 2:14 pm on
                  January 19,2021 in FT MITCHELL^ KY41017.




                          Delivered
                   January 19,2021 at 2:14 pm
                   Delivered, Left with Individual
                   FT MITCHELL, KY 41017

                   Get Updates v



                                                                                                                   N/
                      Text & Email Updates


                                                                                                                   V
                      Tracldng History


                                                                                                                   V
                       Product information




lof2                                                                                                                           1/21/2021,3:06 PM
e:SENDER:
   1:21-cv-00016-MWM      Doc #: 10 Filed:
          COMPLETE THIS SECTION             01/21/21
                                        j COMPLETE THIS Page:
                                                        SECTION 4
                                                                ONof 5 PAGEID #:
                                                                  DELIVERY


 • Compl^tsjtems.1,2, and 3.
 • Print your nani&and address on the reverse .
    so that we can return the card to you.                 •
 • Attach this card to the back of the mailpiece,
                                                                ' B. Beceiv^by (Printed Name)             C. Date of Delivery
    or onthefront ifspacepermits. 5. \ CV1 (a
 1. Article AOdiessed to:                                        0. Isdelivery address different from Item 17 • Yes
                                                                     If YES. enter delivery address tielow:     •   No
   SPECIALTY rNTERIORS, [NO.
   SERIVE: ERIN JANNING                                                        lAL/.Z-
   2652 CRESCENT SPRINGS ROAD
   CRESCENT SPRINGS, KY 41017

                                                               3. SetviceType                         • PilorttyMaa Express*
                                                               • Adult SIgnaltss                      a Reglstared Mall'"
                                                               a,                                     • RsfilsWrad Mas Restrietad
                                                                     l5od                                Daiwery
       9590 9402 4898 9032 8862 03                             • CerlKlsdMrilnestrlcted DellvBTy      ffSelum Receiptlor
                                                               • CoOectonD«nv8ry                        Merchandisa
                                                               • CoUeet on Dsllvaiy Raetrlclad Denvery • Signature Conllrmatlon™
 2. fisVde Number (Transfer from servlcalatieO                                                         • Stgnatura ConnmiaUon
                                                 „ _ . n       • ln$ufsd Mail
                                                 n • 0 •       • Insured MailRaslitetad Dellvaiy         Restricted DeSvery
      7Dm DISD UUUl t:b4S                                        (over SSOOl

 PS Form 3811, July2015 PSN 7530-02-000-9053                                                        Domestic Return Receipt
e: 1:21-cv-00016-MWM   Doc #: 10 Filed: 01/21/21 Page: 5First-Class
              USPSTRACKfJG#                              of 5 PAGEIDMail
                                                                         #:
                                                    ^52                              Postage & Fees Paid


                                        111
                                                                                     USPS
                                                                                     Permit No. G-10
                                                     I L

      IS'iD IHQS ^fi^a ^03S flflbS 03

    United:        ]es          J Seijder: Please print your name, address, and ZlP+4® in this box*
   .Postal i       vice
                          CNJ
                          e»
                          Csl
                                      ^Dftlce oi'tiie Clerk
                                    i^jilnited States District Court
                          «NJ
                                2~potter Stewart U.S. Courthouse
               u                <S^ 00 East Fifth Street, Room 103
               m                      Cincinnati, Ohio 45202
                                2                          \/S AO^
